DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 14, 26 include steps such as “receiving weight information from a scale”, “comparing”, “automatically identifying”, “retrieving data”, and “providing recipe information”. It is not clear what element is providing these functions. It is not clear if they can be performed manually by the user or not. It is not clear if the claims require a mobile computing device, or not.
Claim 14 recites “the plurality of indicators being at least one of a progressively changing displayed color or a filling or highlighting graphical object, the plurality of indicators 
Claim 17 recites “the graphical object illustrates the ingredient weight disproportionately relative to the stored target weight”. It is not clear if this simply means that the graphical object is not to scale, or not. It is not clear how a weight or volume would be shown “disproportionately” on a two-dimensional display. 
Claim 19 recites “at least one of the plurality of indicators includes a numerical value representing at least one of a percentage of the ingredient weight relative to the stored target weight and the ingredient weight”. It is not clear if a numerical value of the ingredient weight would satisfy the claim, or not. It is not clear what numerical values can be displayed.
Claim 24 recites “at least one food ingredient” as well as “another ingredient”. It is not clear if these are different elements or not.
Claim 26 recites “the plurality of indicators being at least one of a progressively changing displayed color or a filling or highlighting graphical object, the plurality of indicators progressively changing based on a variation in the ingredient weight of the respective food ingredients”. It is not clear if the highlighting and filling would also progressively change, or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 17-19, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al [Pat. No. 8,829,365].
Wallace et al teach a food preparation method comprising a food preparation container (column 8, line 62), communicating instructions to the user to add food ingredients to the container (Figure 11, #144), a smart scale which communicates wirelessly to a smart device (Figure 3, #100, 104-105), receiving ingredient weight information and comparing the weight to a stored target weight (Figure 12, #144-145), a plurality of ingredient weight indicators (Figure 7, #122), the indicators using progressively changing colors, highlighting, and/or filling (column 5, lines 6-11; column 8, line 55-67; column 9, line 50 to column 10, line 14; Figure 11-15), illustrating the ingredient weight disproportionately by showing ingredient blocks of equal size (column 8, line 3), the color changing as the weight approaches the target (column 5, lines 6-11; column 8, line 55-67; column 9, line 50 to column 10, line 14; Figure 11-15), the indicator including a numerical value representing the ingredient weight (Figure 14-15), the indicators being displayed on either or both of the smart scale and smart device (column 4, line 52), displaying a bar graph and numerical value illustrating the weight with reference to the target (Figure 4, #136, 138, 140), and receiving recipe modifications from a user (column 4, lines 35-44; column 6, lines 24-29; column 8, lines 27-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15, 20-21, 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al as applied above, and further in view of Ciepiel [US 2016/0241653A1].
Wallace et al teach the above mentioned concepts, as well as displaying all ingredients (Figure 7, #122), displaying only the current ingredient as it is being weighed (Figure 4), adjusting the amount of ingredient which naturally also adjusts the sugar and/or caloric content (column 8, lines 27-36), initially weighing the empty container (column 8, lines 60-67). 
Wallace et al do not explicitly recite receiving mixing information from a food mixer (claim 15), removing ingredients from the display as the target is met (claim 20), wirelessly connect to a blender or mixer (claim 21), displaying a question and receiving a user response (claim 23), the question relating to a sweetness scale or healthy scale (claim 25), receiving operation data from a blender or mixer (claim 26), the operation data including power, load, speed, and/or duration (claim 27), software updates (claim 28), adjusting the recipe based upon the operation data (claim 30), and controlling the blender or mixer wirelessly (claim 31).
Ciepiel teaches an intelligent blending system comprising a user smart device, a blender device with a container, and a scale device which communicate wirelessly (Figure 4, #410, 420, 430; paragraph 0089), the system also being used for mixing (paragraph 0032), a recipe including blender parameters such as power setting, blade speed, blending pattern, and timing information (paragraph 0054, 0056), displaying prompts or indicators requesting manual operations (paragraph 0059), user inputs such as calorie intake (paragraph 0074), the system suggesting alterations to the recipe to meet the user’s caloric intake requirements (paragraph 0075), the system updating its software (paragraph 0077-0078), measuring the weight of ingredients as they are added (paragraph 0091), and modifying blending parameters based on input from the blending device (paragraph 0113). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed mixer, display, and control aspects into the invention of Wallace et al, in view of Ciepiel, since both are directed to automated methods of weighing food ingredients, since Wallace et al already included displaying all ingredients (Figure 7, #122), displaying only the current ingredient as it is being weighed (Figure 4), and adjusting the amount of ingredient which naturally also adjusts the sugar and/or caloric content (column 8, lines 27-36); since food preparation systems commonly included a user smart device, a blender device with a container, and a scale device which communicate wirelessly (Figure 4, #410, 420, 430; paragraph 0089), the system also being used for mixing (paragraph 0032), a recipe including blender parameters such as power setting, blade speed, blending pattern, and timing information (paragraph 0054, 0056), displaying prompts or indicators requesting manual operations (paragraph 0059), user inputs such as calorie intake (paragraph 0074), the system suggesting alterations to the recipe to meet the user’s caloric intake requirements (paragraph 0075), the system updating its software (paragraph 0077-0078), measuring the weight of ingredients as they are added (paragraph 0091), and modifying blending parameters based on input from the blending device (paragraph 0113) as shown by Ciepiel; since the container of Wallace et al was a tumbler for mixing beverage ingredients, since blenders were commonly used for mixing and blending beverages as shown by Ciepiel, since an automated blender/mixer system would have eliminated the need for laborious manual mixing in the system of Wallace et al, since integrated and automated control over the mixer/blender in combination with the smart device and smart scale of Wallace et al would have provided more uniform and precise execution of recipes, since many consumers desired foods and beverages made with healthy ingredients, and since asking the user questions regarding healthy choices and/or substitutions would have made it easier for the user of Wallace et al to modify recipes into healthier forms.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al, in view of Ciepiel, as applied above, and further in view of Greiwe et al [US 2006/0123994A1].
Wallace et al and Ciepiel teach the above mentioned concepts. Wallace et al also taught audio indicators (column 5, line 12) and sensing the container weight (column 6, lines 19-22). Ciepiel also taught retrieving recipes from a database of recipes (paragraph 0053) and customizing a recipe based upon the blender and/or container (paragraph 0054).
Wallace et al do not explicitly recite automatically identifying the container based upon it weight, retrieving a recipe from a database associated with the container, and providing the recipe to a user (claim 9).
Greiwe et al teach a method for preparing beverages comprising a scale (Figure 1, #12), a container on the scale (Figure 1, #1), identification means which receives the weight signal and identifies the container (Figure 1, #10; paragraph 0026), a memory which stores a food ingredient selection and amount for the container (Figure 1, #11; paragraph 0027), and a learning mode for new containers (paragraph 0028). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed container identification aspects into the invention of Wallce et al, in view of Ciepiel and Greiwe et al, since all are directed to automated methods of preparing beverages, since Wallace et al already included sensing the container weight (column 6, lines 19-22), since beverage systems commonly included retrieving recipes from a database of recipes (paragraph 0053) and customizing a recipe based upon the blender and/or container (paragraph 0054) as shown by Ciepiel, since beverage systems also commonly included identification means which receives the weight signal and identifies the container (Figure 1, #10; paragraph 0026) and a memory which stores a food ingredient selection and amount for the container (Figure 1, #11; paragraph 0027) as shown by Greiwe et al, since different blending and mixing devices had different capabilities and capacities, since identifying the container and blender/mixer would have permitted the user to retrieve the most suitable recipe for that system, and since identifying the container as well as the type of blender or mixer of Wallace et al, in view of Ciepiel and Greiwe et al, would have enabled better control over the characteristics of the prepared beverage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-15, 17-31 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792